                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                                   )           CHAPTER:          13
                                                         )           CASE NO.:         15-06311
BONNIE A PHILLIPS (DECEASED)                             )           JUDGE:            WALKER
SSN: XXX-XX-5012                                         )
1520 MOWHAWK TRAIL                                       )
MADISON, TN 37115                                        )
                                                         )
  Debtors.                                               )
             ORDER GRANTING DEBTORS’ MOTION TO WAIVE DISCHARGEABILITY
                          REQUIREMENTS FOR THE DEBTOR

         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion to waive the dischargeability

 requirements for the Debtor, with notice to all creditors and parties in interest pursuant to Local Rule 9013. It

 appearing that no opposition had been filed in writing within twenty-one (21) days of the filing of the

 proposed action, the Motion shall be granted as follows:

         1.       The requirement of the filing of a DSO Certificate pursuant to 11 U.S.C. §1328(a) for the

 Debtor shall be waived and 11 U.S.C. §522(q)(1) is not applicable as required by 11 U.S.C. §1328(h) in

 regards to Bonnie A. Phillips.

         2.       The FMCC requirements shall also be waived in regards to Bonnie A. Phillips.



         IT IS SO ORDERED



                                                         THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                                                         AS INDICATED AT THE TOP OF THE FIRST PAGE.

 APPROVED FOR ENTRY:


 /s/ Jodie Thresher
 Jodie Thresher
 ROTHSCHILD & AUSBROOKS, PLLC
 Attorney for Debtor(s)
 1222 16th Avenue South, Suite 12
 Nashville, TN 37212-2926
 (615) 242-3996 (telephone)
 (615) 242-2003 (facsimile)
 notice@rothschildbklaw.com



 Case 3:15-bk-06311          Doc 60      Filed 05/16/19 Entered 05/16/19 11:18:56                    Desc Main
                                         Document     Page 1 of 1
